a

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE -

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

¥. (For Offenses Committed On.or After November 1, 1987)
David Martinez-Perez Case Number: 3:19-mj-24494
Charles Halligan Adgie » »
Defendant's Aittoaney yams i
REGISTRATION NO. 91790298
DEC 03 2019
THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint . eos crER us. DISTRIG 1 SOURT sta
[1 was found guilty to count(s) BY popu
after a plea of not guilty.

Accordingly, the defendant i is adjudged guilty of such eount(), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 .

[} The defendant has been found not guilty on count(s) .
[ Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ;

 

x TIME SERVED oO . days

Assessment: $10 WAIVED ~& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in’
the defendant’s possession at the time of arrest upon their deportation or removal.

(] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 3, 2019

 

Date of Imposition of Sentence

fy \ \ | a . aan |
bi . TO a
Received LA ( )

DUSM a Al! ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-24494

 

 
